                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


SEAN LEE BRAGGS,

             Movant,

v.                                      Case No. 3:19-cv-00023
                                        Criminal Case No. 3:16-cr-00209-01


UNITED STATES OF AMERICA,

             Respondent.



                     MEMORANDUM OPINION and ORDER
                          SEALING DOCUMENT

      Pending is Respondent’s Motion to Seal Exhibit 2, (ECF No. 34), requesting to file

under seal, its Exhibit 2 to be attached to Respondent’s Response to Movant’s Motion for

Relief from Judgment. According to Respondent, Exhibit 2 to the Response contains

sensitive information, which has been designated as confidential by Respondent. Due to

the highly sensitive nature of Exhibit 2, the Court GRANTS the motion and ORDERS

Exhibit 2 of Respondent’s Response be filed as SEALED. The Clerk is directed to file

Exhibit 2, (ECF No. 34-1), as sealed and made a part of Respondent’s Response. (ECF

No. 33-2).

      The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the
request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, the attached document shall be

sealed and will be designated as sealed on the Court’s docket. The Court deems this

sufficient notice to interested members of the public. The Court has considered less

drastic alternatives to sealing Exhibit 2, but no alternatives to sealing the document are

feasible. Moreover, the public’s right to be informed is greatly outweighed by the interests

to be protected in this circumstance. Accordingly, the Court finds that sealing Exhibit 2

to Respondent’s Response does not unduly prejudice the public’s right to access court

documents.

       The Clerk is instructed to provide a copy of this Order to the Movant and all counsel

of record.

                                   ENTERED: March 19, 2019
